DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The purpose of the examiner’s amendment was to correct minor informalities in claim 18 in order to place the application in condition for allowance.
The application has been amended as follows:
Claim 18, line 11: “excitation” has been replaced with -- input -- (to be consistent to avoid 112 issue, and it is similar to “the input signal” as recited in line 16 of claim 1).
Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed marker device for locating a buried object in combination as claimed including:
An electronic circuit comprising a circuit board electrically coupled to the conductive windings through a connector, the connector including connecting 
The circuit elements including: an input circuit to receive, via the antenna element, an input signal from an above-ground transmitter, wherein the input signal has a first frequency;  a power circuit to convert the input signal to a power supply for powering the electronic circuit;  a processing element to generate an output signal responsive to the input signal;  and an output circuit to provide the output signal, via the antenna element, to an above-ground receiver to assist in determining a location of the buried object, wherein the output signal has a second frequency different from the first frequency; wherein the conductive windings in conjunction with the electronic circuit are arranged in a configuration to provide a signal reception and transmission range of two meters or more.
With regard to claim 18, the prior art does not teach, suggest or render obvious the claimed marker device for locating a buried object in combination as claimed including:
An electronic circuit electrically coupled to the conductive windings through a connector, the connector including conductive connecting elements to electrically couple outer ends of the corresponding conductive windings to the electronic circuit, the electronic circuit comprising: an input circuit to receive an input signal at a first frequency; a power circuit to convert the input signal to a power supply for powering the electronic circuit; a processing element to generate an output signal responsive to the excitation signal;  and an output circuit to provide the 
With regard to claims 2-17 and 19-34, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Olsson et al. (US 10,042,072 B2) elates generally to Omnidirectional electromagnetic signal inducer (omni-inducer) devices for inducing current flow in buried or hidden utilities, such as pipes, wires, cables, and the like.  The omni-inducer device may include a housing, which may include a conductive base for coupling signals to ground, and an omnidirectional antenna node including a plurality of antenna coil assemblies, where the node may be disposed on or within the housing.  The omni-inducer device may further include one or more transmitter modules for generating ones of a plurality of output signals, which may be generated at ones of a plurality of different frequencies, and one or more control circuits configured to control the 
Motazed et al. (US 5,640,092 A) relates to a device for the non-destructive mapping 
of concealed, cylindrical objects such as underground gas lines by active electromagnetic sensing.  The mapper induces an electric current of known frequency into the underground object and detects the resulting magnetic field using a spherically shaped antenna.  The device comprises a target signal transmitter to induce an electromagnetic signal in the hidden object, a position reference transmitter to transmit a signal for positioning purposes, a sensor unit to detect changes in the magnetic flux of the hidden object due to the induced electromagnetic signal and the positioning signal from the position reference transmitter, and a central unit to process and display a map of the hidden object.  The initial processing of the data results in a gray-scale representation of the object, but additional data processing may be performed.  However, Motazed et al. fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858